
	
		II
		111th CONGRESS
		2d Session
		S. 3398
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2010
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the work opportunity credit to certain recently discharged
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Employment Transition Act of
			 2010.
		2.Work opportunity credit for certain
			 recently discharged veterans
			(a)In generalSubparagraph (A) of section 51(d)(3) of the
			 Internal Revenue Code of 1986 is amended by striking means any
			 veteran and all that follows and inserting means any recently
			 discharged veteran and any disadvantaged veteran.
			(b)Recently discharged veteran; disadvantaged
			 veteranParagraph (3) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating subparagraphs (B) and (C)
			 as subparagraphs (D) and (E), respectively, and
				(2)by inserting after subparagraph (A) the
			 following new subparagraphs:
					
						(B)Recently discharged veteranFor purposes of subparagraph (A), the term
				recently discharged veteran means—
							(i)any individual who has served on active
				duty (other than active duty for training) in the Armed Forces of the United
				States for more than 180 total days (whether consecutive or not),
							(ii)any individual who has been discharged or
				released from active duty in the Armed Forces of the United States for a
				service-connected disability, and
							(iii)any member of the National Guard who has
				served for more than 180 total days (whether consecutive or not) of—
								(I)active duty (within the meaning of title
				32, United States Code) other than for training,
								(II)full-time National Guard duty (within the
				meaning of such title 32) other than for training,
								(III)duty, other than inactive duty or duty for
				training, in State status (within the meaning of such title 32), or
								(IV)any combination of duty described in
				subclause (I), (II), or (III),
								who has been discharged or
				released from such duty at any time during the 5-year period ending on the
				hiring date. Such term shall not include any unemployed veteran who begins work
				for the employer before the date of the enactment of the
				Veteran Employment Transition Act of
				2010.(C)Disadvantaged veteranFor purposes of subparagraph (A), the term
				disadvantaged veteran means any veteran who is certified by the
				designated local agency as—
							(i)being a member of a family receiving
				assistance under a supplemental nutrition assistance program under the Food and
				Nutrition Act of 2008 for at least a 3-month period ending during the 12-month
				period ending on the hiring date, or
							(ii)entitled to compensation for a
				service-connected disability, and—
								(I)having a hiring date which is not more than
				1 year after having been discharged or released from active duty in the Armed
				Forces of the United States, or
								(II)having aggregate periods of unemployment
				during the 1-year period ending on the hiring date which equal or exceed 6
				months.
								.
				(c)Conforming amendmentsSection 51 of the Internal Revenue Code of
			 1986 is amended—
				(1)by striking (d)(3)(A)(ii) in
			 paragraph (3) of subsection (b) and inserting
			 (d)(3)(C)(ii),
				(2)by striking For purposes of
			 subparagraph (A) each place it appears in subparagraphs (D) and (E) of
			 subsection (d)(3), as redesignated by subsection (b), and inserting For
			 purposes of subparagraph (C),
				(3)by adding at the end of paragraph (13) of
			 subsection (d) the following new subparagraph:
					
						(D)Pre-screening of recently discharged
				veterans
							(i)In generalFor purposes of subparagraph (A), the term
				pre-screening notice shall include any documentation provided to
				an individual by the Department of Defense or the National Guard upon release
				or discharge from the Armed Forces or from service in the National Guard which
				includes information sufficient to establish that such individual is a recently
				discharged veteran.
							(ii)Additional certification not
				requiredSubparagraph (A)
				shall be applied without regard to clause (ii)(II) thereof in the case of a
				recently discharged veteran who provides to the employer documentation
				described in clause
				(i).
							,
				(4)by inserting who begins work for the
			 employer after December 31, 2008, and before the date of the enactment of the
			 Veteran Employment Transition Act of
			 2010, after Any unemployed veteran in
			 subparagraph (A) of subsection (d)(14), and
				(5)by inserting a comma after during
			 2009 or 2010 in subparagraph (A) of subsection (d)(14).
				(d)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) shall apply to individuals whose hiring date (as
			 defined in section 51(d)(11) of the Internal Revenue Code of 1986) is on or
			 after the date of the enactment of this Act.
			(e)Department of Defense
			 documentation
				(1)In generalThe Department of Defense and the National
			 Guard, as applicable, shall provide—
					(A)to each individual who is discharged or
			 released from active duty in the Armed Forces of the United States on or after
			 the date of the enactment of this Act; and
					(B)to each member of the National Guard who is
			 released from duty described in section 51(d)(3)(B)(iii) of the Internal
			 Revenue Code of 1986 (as added by this Act) on or after the date of the
			 enactment of this Act;
					in addition to the documentation
			 which, without regard to this subsection, is provided at the time of such
			 discharge or release, documentation described in paragraph (4). If the
			 documentation which is provided without regard to this subsection at the time
			 of the discharge or release described in the preceding sentence does not
			 include information sufficient to satisfy the requirements of section
			 51(d)(13)(D)(i) of the Internal Revenue Code of 1986 (as added by this Act),
			 the Department of Defense or the National Guard, whichever is applicable, shall
			 provide additional documentation which includes such information.(2)Informational briefingIn the case of an individual who is
			 discharged or released from duty described in subparagraph (A) or (B) of
			 paragraph (1) after the date of the enactment of this Act, the Department of
			 Defense or the National Guard, whichever is applicable, shall provide a
			 briefing to such individual before or at the time of such discharge or release
			 to inform such individual of the credit for employment of recently discharged
			 veterans under section 51 of the Internal Revenue Code of 1986.
				(3)Request for documentationThe Department of Defense or the National
			 Guard, whichever is applicable, shall provide upon request the documentation
			 described in paragraph (1) to any individual who is discharged or released from
			 duty described in subparagraph (A) or (B) of paragraph (1) during the 5-year
			 period preceding and including the date of the enactment of this Act.
				(4)Instructions for use of work opportunity
			 creditThe documentation
			 described in this paragraph is a document which includes—
					(A)instructions for an individual to ensure
			 treatment as a recently discharged veteran for purposes of section 51(d)(3)(B)
			 of the Internal Revenue Code of 1986 (as added by this Act),
					(B)instructions for employers detailing the
			 use of the credit under such section 51 with respect to such individual,
			 and
					(C)the dates during which the credit under
			 such section 51 is available.
					Such instructions shall be developed
			 in collaboration with the Internal Revenue Service.
